ORDER WITHDRAWING OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of possession of cocaine. The trial court assessed punishment, enhanced by two prior convictions, at forty-five years imprisonment. This conviction was reversed and remanded for a new assessment of punishment. Washington v. State, (Tex.App.—Houston [14th Dist.] No. 14-90-487-CR, delivered April 4, 1991).
In a per curiam opinion, delivered September 11,1991, we summarily granted the State’s petition for discretionary review and remanded the cause to the court of appeals for reconsideration in light of our opinion on rehearing in Reed v. State, 811 S.W.2d 582 (Tex.Cr.App.1991). However, on September 16, 1991, the State informed *432us that the court of appeals, pursuant to Tex.R.App.Proc. 101, had already reconsidered and corrected its prior opinion and judgment. See Washington v. State, 810 S.W.2d 313 (Tex.App.—Houston [14th Dist.] 1991).
We, therefore, withdraw our previous opinion, delivered September 11, 1991, and dismiss the State’s petition as moot.